Order entered October 8, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00546-CV

   31 HOLDINGS I, LLC, 31 OPERATING, LLC, 31 GROUP, LLC, AND
                  KENNETH GOGGANS, Appellants

                                          V.

              ARGONAUT INSURANCE COMPANY, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-21-0634

                                     ORDER

      Before the Court is appellee’s October 6, 2021 unopposed motion to extend

time to file its brief on the merits. We GRANT the motion and extend the time to

November 3, 2021. We caution appellee that further requests for extension in this

accelerated appeal will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE